DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-10 and 16-18, drawn to a single-use disposable potentiometric reference sensor (e.g., claims 1) or electrochemical sensor (e.g., claim 6) or a multi-layer reagent matrix for making a reference electrode into reference sensor (e.g., claim 16), classified in G01N 27/301.
II. Claims 11-15, drawn to a method of forming a single-use disposable electrochemical potentiometric reference sensor, classified in H01L 28/75.

Inventions II and I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case Invention I can be made by another and materially different process by disposing a dried semipermeable cover membrane over the internal layer instead of disposing a cover membrane solution and then drying the solution as required by Invention II.

and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

During a telephone conversation with Robert Deleault, the representative of applicant, on January 21, 2022, a provisional election was made without traverse to prosecute the invention of Group I, claims 1-10 and 16-18.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 11-15 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claim Objections
Claim(s) 5 and 10 is/are objected to because of the following informalities: 
Claim 5, line 2: “is a made of” should be “is made of”
Claim 10, line 2: “is a made of” should be “is made of”
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim(s) 1-4 and 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable by Xu (U.S. Patent Pub. 2020/0318152) in view of Van Lieshout (U.S. Patent Pub. 2018/0067110), and further in view of Marett (U.S. Patent Pub. 2008/0149482), supported by Koyama (U.S. 4,615,983) as an evidence for claims 1 and 6.
Regarding claims 1 and 3-4, Xu teaches a sensor (Fig. 1; [0037] line 1: a urea biosensor 150) comprising: 
an insulating ([0067] lines 5-6: embedded in a solid substrate, for example, but not limited to PVC; here PVC is an insulating substrate) base substrate (Fig. 1; [0037] lines 2-3: an electrode card 6; [0008] line 8: a substrate or card; here the electrode card 6 is deemed to be the base substrate); 
a reference electrode (Fig. 1; [0040] lines 2-4: a silver surface 155 which is covered with AgCl and an inner solution layer 180 to form an internal reference electrode; here Ag/AgCl and inner solution layer 180 are together deemed to be the reference electrode) disposed on the insulating base substrate (Fig. 1: indicating the reference electrode disposed on the electrode card 6) wherein the reference electrode is a silver-silver chloride electrode ([0040] lines 2-3: a silver surface 155 which is covered with AgCl); 
an internal layer (Fig. 1; [0040] lines 4-5: the PVC ammonium ion-selective membrane 175) disposed on the reference electrode (Fig. 1: indicating the PVC ammonium ion-selective membrane 175 disposed on the reference electrode) wherein 
a semipermeable ([0038] lines 1-4: the outer diffusion layer 165 controls the diffusion of the analyte into the enzyme layer 170 and protects the other components of the urea biosensor 150 from direct contact with the analytical sample in the channel 20, and thus is deemed to be semipermeable) cover membrane (Fig. 1; [0037] lines 6-7: an outer diffusional membrane 165) disposed over the internal layer (Fig. 1: indicating the outer diffusional membrane 165 disposed over the internal layer).

Xu further discloses the polysaccharide solution is a sucrose solution ([0054] lines 1-2).  Xu does not explicitly disclose the salt layer is amorphous and the included polysaccharide is amorphous (claim 1) or the amorphous polysaccharide is dextran (claim 3).
However, Van Lieshout teaches a processing device, particular to a biosensor cartridge ([0001] lines 1-3), by depositing a liquid mixtures containing a “matrix material” onto a surface of the processing device ([0006] lines 1-6).  The matrix material is a sugar compound (e.g., sucrose, trehalose, dextrans, sorbitol, etc. and combination thereof or an amorphous vitrified material with a glass transition temperature above room temperature, or a polymer ([0007] lines 1-5).  Thus, Van Lieshout teaches the matrix material is sucrose or dextran.


Xu does not explicitly disclose the salt having equi-mobility cations and anions (claim 1) or the salt is potassium chloride (claim 4). 
However, Marett teaches reference electrodes for potentiometric measurement typically use silver/silver chloride element combined with a saturated solution of potassium chloride (KCl) for the development of a stable potential with respect a sensing electrode ([Abstract] lines 1-5).  The salt KCl is preferred because of it is almost equitransferent and thus minimizes the diffusion potential ([Abstract] lines 6-8).  Thus, Marett teaches potassium chloride which is equitransferent, i.e., having equi-mobility cations and anions.


The designation for the semipermeable cover membrane that “has water vapor permeability and ion permeability” is deemed to be inherent to cellulose acetate, as evidenced by Koyama.  Koyama teaches the diffusion rate controlling layer 3 (Fig. 1(a); Col. 2, line 66) functions to control the diffusion rate of a sample solution by varying the formulation ratio of the hydrophobic polymer and the hydrophilic polymer constituting said layer (Col. 2, line 66 to Col. 3, line 2), and thus deemed to be water vapor and ion permeable for the sample solution to pass through.  The hydrophobic polymer may include cellulose acetate (Col. 3, lines 3-4), which is deemed to be the water vapor and ion permeable hydrophobic polymer. 

The preamble “single-use disposable potentiometric reference” is deemed to be a statement with regard to the intended use and are not further limiting in so far as the structure of the product is concerned.  In article claims, a claimed intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. MPEP § 2111.02(II).  The apparatus as taught by Xu in view of Van Lieshout and Marett is identical to the 

Regarding claim 2, the designation for the amorphous polysaccharide that “has amorphous properties such that when over saturated with the salt, the amorphous polysaccharide and the salt do not separate when the internal layer is formed” is deemed to be inherent to the amorphous polysaccharide.  Here, the combined device Xu, Van Lieshout, and Marett uses dextran as the amorphous polysaccharide, i.e., the same material as disclosed in the specification ([0018] lines 1-2: the amorphous polysaccharide is dextran) to be used as a matrix material for biosensor, and thus the amorphous polysaccharide (dextran) must have the same amorphous properties as claimed.

Regarding claims 6 and 8-9, Xu teaches an electrochemical sensor (Fig. 1; [0037] line 1: a urea biosensor 150) comprising: 
an insulating ([0067] lines 5-6: embedded in a solid substrate, for example, but not limited to PVC; here PVC is an insulating substrate) base substrate (Fig. 1; [0037] lines 2-3: an electrode card 6; [0008] line 8: a substrate or card; here the electrode card 6 is deemed to be the base substrate) having a sensing surface (Fig. 1: the top surface of the electrode card 6 is deemed to be the sensing surface); 
a potentiometric ([0008] line 6: potentiometrically detected) working electrode (Fig. 1; [0041] lines 1-2: the enzyme layer 170; [0008] lines 1-2: the enzyme urease is immobilized on the surface of an ammonium ion-selective electrode) formed on the 
a potentiometric ([0008] line 6: potentiometrically detected) reference electrode (Fig. 1; [0040] lines 2-4: a silver surface 155 which is covered with AgCl and inner solution layer 180 to form an internal reference electrode; here Ag/AgCl and inner solution layer 180 are together deemed to be the reference electrode) formed on the sensing surface (Fig. 1: indicating the reference electrode disposed on the top surface of the electrode card 6) wherein the reference electrode is a silver-silver chloride electrode ([0040] lines 2-3: a silver surface 155 which is covered with AgCl) having a multi-layer reference coating thereon comprising: 
an internal layer (Fig. 1; [0040] lines 4-5: the PVC ammonium ion-selective membrane 175) wherein the internal layer is a salt layer that includes a polysaccharide ([0043] lines 1-2: exposing the urea sensor 150 to a polysaccharide solution) and a salt ([0061] lines 2-5: an ammonium selective polymer membrane contains 0-1% KTpCIPB by weight; [0064] lines 1-2: KTpCIPB is a lipophilic salt); and 


Xu further discloses the polysaccharide solution is a sucrose solution ([0054] lines 1-2).  Xu does not explicitly disclose the salt layer is amorphous and the included polysaccharide is amorphous (claim 6) or the amorphous polysaccharide is dextran (claim 8).
However, Van Lieshout teaches a processing device, particular to a biosensor cartridge ([0001] lines 1-3), by depositing a liquid mixtures containing a “matrix material” onto a surface of the processing device ([0006] lines 1-6).  The matrix material is a sugar compound (e.g., sucrose, trehalose, dextrans, sorbitol, etc. and combination thereof or an amorphous vitrified material with a glass transition temperature above room temperature, or a polymer ([0007] lines 1-5).  Thus, Van Lieshout teaches the matrix material is sucrose or dextran.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Xu by substituting the sucrose with dextran as taught by Van Lieshout.  The suggestion for doing so would have been that both sucrose and dextran are suitable materials for being the matrix material of biosensors and the selection of a known material, which is based upon its suitability for 

Xu does not explicitly disclose the salt having equi-mobility cations and anions (claim 6) or the salt is potassium chloride (claim 9). 
However, Marett teaches reference electrodes for potentiometric measurement typically use silver/silver chloride element combined with a saturated solution of potassium chloride (KCl) for the development of a stable potential with respect a sensing electrode ([Abstract] lines 1-5).  The salt KCl is preferred because of it is almost equitransferent and thus minimizes the diffusion potential ([Abstract] lines 6-8).  Thus, Marett teaches potassium chloride which is equitransferent, i.e., having equi-mobility cations and anions.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Xu by substituting KTpCIPB with KCl as taught by Marett because KCl is preferred to be combined with Ag/AgCl element since it is almost equitransferent and thus minimizes the diffusion potential ([Abstract] lines 6-8). 

The designation for the semipermeable cover membrane that “has water vapor permeability and ion permeability” is deemed to be inherent to cellulose acetate, as evidenced by Koyama.  Koyama teaches the diffusion rate controlling layer 3 (Fig. 1(a); Col. 2, line 66) functions to control the diffusion rate of a sample solution by varying the formulation ratio of the hydrophobic polymer and the hydrophilic polymer constituting said layer (Col. 2, line 66 to Col. 3, line 2), and thus deemed to be water vapor and ion permeable for the sample solution to pass through.  The hydrophobic polymer may include cellulose acetate (Col. 3, lines 3-4), which is deemed to be the water vapor and ion permeable hydrophobic polymer. 

The preamble “disposable, single-use” is deemed to be a statement with regard to the intended use and are not further limiting in so far as the structure of the product is concerned.  In article claims, a claimed intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. MPEP § 2111.02(II).  The apparatus as taught by Xu in view of Van Lieshout and Marett is identical to the presently claimed structure and would therefore would have the ability to perform the use recited in the claim.

Regarding claim 7, the designation “has amorphous properties such that when over saturated with the salt, the amorphous polysaccharide and the salt do not separate when the internal layer is formed” is deemed to be inherent to the amorphous 
Claim(s) 5 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable by Xu in view of Van Lieshout and Marett, and further in view of Koyama.
Regarding claims 5 and 10, Xu, Van Lieshout, and Marett disclose all limitations of claims 1 and 6 as applied to claims 1 and 6 respectively, including the semipermeable cover membrane (Xu, Fig. 1; [0037] lines 6-7: an outer diffusional membrane 165) is cellulose acetate, or mixtures and copolymers thereof ([0050] lines 1-2, 5-6). 
Xu, Van Lieshout, and Marett do not explicitly disclose the semipermeable cover membrane is a made of cellulose acetate butyrate.
However, Koyama teaches an immunological measuring element (Col. 2, lines 9-10) comprising a sheet for reaction having a support, two antibody layer, and a diffusion rate controlling layer between two antibody layer (Fig. 1(a); Col. 2, lines 11-18).  The diffusion rate controlling layer 3 (Fig. 1(a); Col. 2, line 66) functions to control the diffusion rate of a sample solution by varying the formulation ratio of the hydrophobic polymer and the hydrophilic polymer constituting said layer (Col. 2, line 66 to Col. 3, line 2).  The hydrophobic polymer may include, cellulose acetate or cellulose acetate butyrate (Col. 3, lines 3-5).  Thus, Koyama teaches a diffusion rate controlling layer (Fig. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Xu, Van Lieshout, and Marett by substituting the semipermeable cover membrane made of cellulose acetate with cellulose acetate butyrate as taught by Koyama.  The suggestion for doing so would have been that both cellulose acetate and cellulose acetate butyrate are suitable materials for a diffusion rate controlling layer and the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. MPEP § 2144.07.
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable by Xu in view of Van Lieshout, supported by Koyama as an evidence.
Regarding claim 16, Xu teaches a multi-layer reagent matrix (Fig. 1; [0037] line 3: a composite membrane 160) for making a reference electrode into reference sensor (Fig. 1; [0037] line 1: a urea biosensor 150) comprising: 
an internal layer (Fig. 1; [0040] lines 4-5: the PVC ammonium ion-selective membrane 175) formed from a salt layer mixture containing a polysaccharide ([0043] lines 1-2: exposing the urea sensor 150 to a polysaccharide solution) and a salt ([0061] lines 2-5: an ammonium selective polymer membrane contains 0-1% KTpCIPB by weight; [0064] lines 1-2: KTpCIPB is a lipophilic salt), the internal layer overlaying the potentiometric ([0008] line 6: potentiometrically detected) reference electrode (Fig. 1; [0040] lines 2-4: a silver surface 155 which is covered with AgCl and inner solution layer 
a semipermeable cover membrane formed from a cover membrane solution (Fig. 1; [0042] lines 1-2: applying a hydrophilic polyurethane layer to form the outer diffusion membrane 165) disposed over the internal layer (Fig. 1: indicating outer diffusional membrane 165 disposed over the PVC membrane 175), the cover membrane solution containing a polymer ([0050] line 5: cellulose acetate).

Xu further discloses the polysaccharide solution is a sucrose solution ([0054] lines 1-2).  Xu does not explicitly disclose the salt layer is amorphous and the included polysaccharide is amorphous.
However, Van Lieshout teaches a processing device, particular to a biosensor cartridge ([0001] lines 1-3), by depositing a liquid mixtures containing a “matrix material” onto a surface of the processing device ([0006] lines 1-6).  The matrix material is a sugar compound (e.g., sucrose, trehalose, dextrans, sorbitol, etc. and combination thereof or an amorphous vitrified material with a glass transition temperature above room temperature, or a polymer ([0007] lines 1-5).  Thus, Van Lieshout teaches the matrix material is sucrose or dextran.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Xu by substituting the sucrose with dextran as taught by Van Lieshout.  The suggestion for doing so would have been that both sucrose and dextran are suitable materials for being the matrix material of biosensors and the selection of a known material, which is based upon its suitability for 
The designation for the amorphous polysaccharide that “has amorphous properties such that when over saturated with the salt, the amorphous polysaccharide and the salt do not separate when the internal layer is formed” is deemed to be inherent to the amorphous polysaccharide.  Here, the combined device Xu and Van Lieshout uses dextran as the amorphous polysaccharide, i.e., the same material as disclosed in the specification ([0018] lines 1-2: the amorphous polysaccharide is dextran), and thus the amorphous polysaccharide (dextran) must has the same amorphous properties as claimed.

The designations “hydrophobic” for the polymer and “wherein the hydrophobic polymer is water vapor and ion permeable” are deemed to be inherent to cellulose acetate, as evidenced by Koyama.  Koyama teaches the diffusion rate controlling layer 3 (Fig. 1(a); Col. 2, line 66) functions to control the diffusion rate of a sample solution by varying the formulation ratio of the hydrophobic polymer and the hydrophilic polymer constituting said layer (Col. 2, line 66 to Col. 3, line 2), and thus deemed to be water 

Further, the preamble “for making a reference electrode into reference sensor” is deemed to be a statement with regard to the intended use and are not further limiting in so far as the structure of the product is concerned.  In article claims, a claimed intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. MPEP § 2111.02(II).  The apparatus as taught by Xu in view of Van Lieshout is identical to the presently claimed structure and would therefore would have the ability to perform the use recited in the claim.
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable by Xu in view of Van Lieshout, and further in view of Marett.
Regarding claim 17, Xu and Van Lieshout disclose all limitations of claim 16 as applied to claim 16, including the internal layer (Fig. 1; [0040] lines 4-5: the PVC ammonium ion-selective membrane 175) formed an amorphous salt layer mixture containing an polysaccharide ([0043] lines 1-2: exposing the urea sensor 150 to a polysaccharide solution) and a salt ([0061] lines 2-5: an ammonium selective polymer membrane contains 0-1% KTpCIPB by weight; [0064] lines 1-2: KTpCIPB is a lipophilic salt), wherein the polysaccharide is dextran (Van Lieshout, [0007] lines 1-5) that is amorphous.  
Xu and Van Lieshout do not explicitly disclose the salt is potassium chloride.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Xu and Van Lieshout by substituting KTpCIPB with KCl as taught by Marett because KCl is preferred to be combined with Ag/AgCl element since it is almost equitransferent and thus minimizes the diffusion potential ([Abstract] lines 6-8). 
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable by Xu in view of Van Lieshout, and further in view of Koyama.
Regarding claim 18, Xu and Van Lieshout disclose all limitations of claim 16 as applied to claim 16.  Xu and Van Lieshout do not explicitly disclose the semipermeable membrane is made of cellulose acetate butyrate.
However, Koyama teaches an immunological measuring element (Col. 2, lines 9-10) comprising a sheet for reaction having a support, two antibody layer, and a diffusion rate controlling layer between two antibody layer (Fig. 1(a); Col. 2, lines 11-18).  The diffusion rate controlling layer 3 (Fig. 1(a); Col. 2, line 66) functions to control the diffusion rate of a sample solution by varying the formulation ratio of the hydrophobic polymer and the hydrophilic polymer constituting said layer (Col. 2, line 66 to Col. 3, line 2).  Here, the diffusion rate controlling layer is deemed to be water vapor and ion permeable for the sample solution to pass through.  The hydrophobic polymer may 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Xu and Van Lieshout by substituting the semipermeable cover membrane made of cellulose acetate with cellulose acetate butyrate as taught by Koyama.  The suggestion for doing so would have been that both cellulose acetate and cellulose acetate butyrate are suitable materials for a diffusion rate controlling layer and the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. MPEP § 2144.07.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLYN M SUN whose telephone number is (571)272-6788.  The examiner can normally be reached on M-F: 8:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CAITLYN MINGYUN SUN/           Examiner, Art Unit 1795                                                                                                                                                                                             
/LUAN V VAN/Supervisory Patent Examiner, Art Unit 1795